UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-2196



ELAINE M. FOSTER,

                                              Plaintiff - Appellant,

          versus


COLUMBIA GAS TRANSMISSION CORPORATION,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Clarksburg. Irene M. Keeley, District
Judge. (CA-00-76-1)


Submitted:   November 9, 2000            Decided:    November 17, 2000


Before WILKINS, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Elaine M. Foster, Appellant Pro Se. Amy Marie Smith, STEPTOE &
JOHNSON, Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Elaine M. Foster appeals from the district court’s order

granting Defendant’s motion to dismiss Foster’s claim of uncon-

stitutional deprivation of property.   We have reviewed the record

and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Foster v. Columbia Gas Transmission Corp., No. CA-00-76-1 (N.D.W.

Va. Aug. 10, 2000).   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                2